                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:21-CV-081-KDB-DCK

 KIMBERLY FISHER,                                        )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 JPS COMPOSITE MATERIALS CORP.,                          )
                                                         )
                Defendant.                               )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Douglas M. Jarrell, concerning Paul H. Sinclair,

on June 29, 2021. Paul H. Sinclair seeks to appear as counsel pro hac vice for Defendant. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Paul H. Sinclair

is hereby admitted pro hac vice to represent Defendant.

         SO ORDERED.


                                 Signed: June 29, 2021
